Exhibit 10.31

Execution Version

FORBEARANCE AGREEMENT AND

SECOND AMENDMENT TO SIXTH AMENDED AND RESTATED CREDIT AGREEMENT

This FORBEARANCE AGREEMENT AND SECOND AMENDMENT TO SIXTH AMENDED AND RESTATED
CREDIT AGREEMENT (this “Amendment”), made effective as of February 27, 2017, is
by and among Roadrunner Transportation Systems, Inc., a Delaware corporation
(“Borrower”), the Lenders party to the Credit Agreement described below (the
“Lenders”), and U.S. BANK NATIONAL ASSOCIATION, a national banking association,
one of the Lenders and as administrative agent for the Lenders (in such
capacity, the “Agent”).

RECITALS

A.    Borrower, the Lenders, and the Agent entered into a Sixth Amended and
Restated Credit Agreement dated as of September 24, 2015, as amended by a
Consent, Waiver and First Amendment to Sixth Amended and Restated Credit
Agreement dated as of July 17, 2016 (as amended, restated, supplemented or
otherwise modified prior to the date hereof, the “Credit Agreement”).

B.    Events of Default have occurred under the Credit Agreement.

C.    Borrower has requested that the Lenders forbear for a period of time from
exercising their rights and remedies under the Credit Agreement and the other
Loan Documents with respect to the “Existing Events of Default” (as defined
below), and the Agent and the Lenders have agreed to forbear subject to the
terms and conditions of this Amendment.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby covenant and agree to
be bound as follows:

Section 1.    Capitalized Terms. Capitalized terms used and not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement,
unless the context otherwise requires.

Section 2.    Amendments. The Credit Agreement is hereby amended as follows:

2.1.    Defined Terms. Article 1 of the Credit Agreement is amended by amending
and restating or adding, as applicable, the following definitions in their
entirety to read as follows:

“Authorized Officer” shall mean any officer of the Borrower who reports directly
to the Board of Directors of the Borrower and is acceptable to the Agent.

“Forbearance Effective Date” shall mean February 27, 2017.



--------------------------------------------------------------------------------

2.2.    Real Property. Section 6.16(c) of the Credit Agreement is amended by
amending and restating it in its entirety to read as follows:

(c) Real Property. Within 45 days following a reasonable request by the
Administrative Agent, the Borrower or such Subsidiary shall deliver to the
Administrative Agent for the benefit of the Lenders a Mortgage on any owned or
leased real property, together with such other Mortgage Documents as the
Administrative Agent reasonably requires (including flood certificates, and
evidence of flood insurance to the extent required under applicable law), and
shall cooperate with the Administrative Agent in obtaining a title insurance
policy with respect to such real property on such terms as the Administrative
Agent reasonably requires.

2.3.    Indebtedness Secured by Liens. Section 6.17(d) of the Credit Agreement
is amended by amending and restating it in its entirety as follows:

(d)    Indebtedness secured by Liens permitted by Section 6.22(h) and
extensions, renewals and refinancings thereof; provided that the aggregate
amount of all such Indebtedness at any time outstanding shall not exceed
$35,000,000, less any amounts repaid after the Forbearance Effective Date;
provided further that no such Indebtedness shall be incurred from and after the
Forbearance Effective Date, but any such Indebtedness outstanding prior to the
Effective Date may remain outstanding;

2.4.    Indebtedness or Contingent Obligations. Section 6.17 (o) of the Credit
Agreement is amended by amending and restating it in its entirety as follows:

(o)    Indebtedness or Contingent Obligations related to co-borrower or guaranty
obligations of the Borrower or its Subsidiaries with respect to loans or leases
obtained by independent contractors of the Borrower or its Subsidiaries for the
purpose of such independent contractor acquiring trucks or trailers; provided
that the aggregate amount of all such Indebtedness or Contingent Obligations,
together with the aggregate amount of Investments permitted under Section
6.20(j), shall not exceed $15,000,000 at any one time outstanding, less any such
Indebtedness or Contingent Obligations with respect to loans that are repaid or
otherwise released after the Forbearance Effective Date; provided further that
no such Indebtedness or Contingent Obligation shall be incurred with respect to
loans (but may be incurred with respect to leases) from and after the
Forbearance Effective Date, but any such Indebtedness or Contingent Obligation
outstanding prior to the Effective Date may remain outstanding;

2.5.    Other Indebtedness. Section 6.17(q) of the Credit Agreement is amended
by amending and restating it in its entirety as follows:

(q)    Other Indebtedness (excluding any Indebtedness described in clauses
(b) through (p) above), provided that the aggregate amount of such other
Indebtedness does not exceed $10,000,000 at any time outstanding, less any

 

2



--------------------------------------------------------------------------------

amounts repaid after the Forbearance Effective Date; provided further that no
such Indebtedness shall be incurred from and after the Forbearance Effective
Date, but any such Indebtedness outstanding prior to the Effective Date may
remain outstanding.

2.6.    Sale of Assets. Section 6.19(c) of the Credit Agreement is amended by
replacing the reference to “5%” with a reference to “2%”.

2.7.    Investments. Section 6.20(g) of the Credit Agreement is amended by
amending and restating it in its entirety as follows:

(g)    (i) Travel and similar advances to employees or independent contractors
in the ordinary course of business and (ii) other loans to independent
contractors and other service providers in the ordinary course of business, in
the case of clause (ii) not to exceed $5,000,000 in the aggregate at any time
outstanding, less any amounts repaid after the Forbearance Effective Date;
provided that no such Investments or commitments under clause (ii) shall be made
from and after the Forbearance Effective Date, but any such Investments or
commitments outstanding or in effect prior to the Effective Date may remain
outstanding or in effect;

2.8.    Investments to Contractors. Section 6.20(j) of the Credit Agreement is
amended by amending and restating it in its entirety as follows:

(j)    Loans made by the Borrower or its Subsidiaries to independent contractors
of the Borrower or its Subsidiaries for the purpose of such independent
contractor acquiring trucks or trailers; provided that the aggregate amount of
all such Investments, together with the aggregate amount of Investments or
Contingent Obligations permitted under Section 6.17(o), shall not exceed the
amount set forth in Section 6.17(o); provided further that no such Investments
shall be made from and after the Forbearance Effective Date, but any such
Investments outstanding or in effect prior to the Effective Date may remain
outstanding or in effect; and

2.9.    Other Investments. Section 6.20(k) of the Credit Agreement is amended by
amending and restating it in its entirety as follows:

(k)    Other Investments (excluding any Investments described in clauses
(a) through (j) above and excluding any Investment in the Insurance Subsidiary)
not to exceed $10,000,000 in the aggregate at any one time, less any amounts
repaid or otherwise recovered after the Forbearance Effective Date; provided
that no such Investments shall be made from and after the Forbearance Effective
Date, but any such Investments outstanding or in effect prior to the Effective
Date may remain outstanding or in effect.

2.10.    Application of Funds. Section 8.2.4 of the Credit Agreement is amended
by amending and restating it in its entirety as follows:

 

3



--------------------------------------------------------------------------------

8.2.4.    Fourth, ratably, (a) to payment of the unpaid principal of the Loans
and Reimbursement Obligations, Rate Management Obligations then due and owing to
the Lenders, and obligations with respect to Cash Management Services provided
by a Lender and then due and owing to such Lender, ratably among the Lenders,
and (b) to the Administrative Agent for deposit to the Facility LC Collateral
Account;

2.11.    Pricing Schedule. The Pricing Schedule attached to the Credit Agreement
is amended by replacing it in its entirety with the Pricing Schedule attached
hereto as Exhibit A.

2.12.    Borrowing Notice. Exhibit C-1 to the Credit Agreement is amended,
solely for the Forbearance Period, by replacing it in its entirety with
Exhibit C attached hereto.

Section 3.    Events of Default and Forbearance.

3.1.    Existing Defaults. Events of Default have occurred under of the Credit
Agreement with respect to the Borrower’s failure to comply with the following
provisions: (a) Section 5.4 of the Credit Agreement with respect to all
financial statements as of a date on or after December 31, 2013, as a result of
the announced restatement of Borrower’s 2014-2017 financial statements, which
constitutes an Event of Default under Section 7.1 of the Credit Agreement;
(b) Section 6.11 of the Credit Agreement, as a result of the announced
restatement of Borrower’s 2014-2017 financial statements, and Section 6.16(b) of
the Credit Agreement, as a result of Borrower’s possible failure to maintain all
“principal cash management accounts” with one or more of the Lenders or as
Excluded Collateral Accounts, which constitute or will constitute an Event of
Default pursuant to Section 7.4 of the Credit Agreement; and (c) Sections 6.32.1
and 6.32.2 of the Credit Agreement with respect to periods ending on or after
December 31, 2013, as a result (except for the period ending on December 31,
2016) of the announced restatement of Borrower’s 2014-2017 financial statements,
and Section 6.17(q), as a result of Borrower providing guarantees of certain
independent contractor vehicle operating leases (aggregating $13.1 million at
December 31, 2016) and the fact that Section 6.17(o) permits Borrower guarantees
of loans but not operating leases, which constitute Events of Default pursuant
to Section 7.3 of the Credit Agreement (the “Existing Events of Default”).

3.2.    Acknowledgement of Indebtedness, Default, Lender’s Right to Payment.
Borrower hereby acknowledges and agrees as follows:

(a)    As of February 24, 2017, the principal balance due on the Obligations
owing under the Credit Agreement is as follows:

 

Revolving Credit Exposure

   $ 194,222,436.77  

Term Loans

   $ 277,750,000.00  

TOTAL

   $ 471,972,436.77  

 

4



--------------------------------------------------------------------------------

(b)    The Obligations under the Loan Documents also include interest, fees,
costs and expenses.

(c)    The Obligations described in Sections 3.2(a) and 3.2(b) above are owing
by Borrower to the Lenders without any defense, deduction, offset or
counterclaim.

(d)    The Loan Documents executed by Borrower are legal, valid and binding
obligations of Borrower and enforceable against Borrower in accordance with
their respective terms without any defenses, deductions, offsets or
counterclaims, subject to limitations as to enforceability which might result
from bankruptcy, insolvency, moratorium and other similar laws affecting
creditors’ rights generally and subject to limitations on the availability of
equitable remedies.

Section 4.    Forbearance.

4.1.    Other than to the extent set forth herein, the Lenders agree that they
will forbear from exercising the remedies available to them under the Loan
Documents to the extent such remedies arise exclusively from the occurrence of
the Existing Events of Default, until the earliest to occur of the events or
dates set forth in Section 4.2 (the “Forbearance Period”), subject to the
following limitations:

(a)    during the Forbearance Period the Aggregate Revolving Credit Exposure
shall not exceed the amount of the Aggregate Revolving Credit Exposure on
February 21, 2017 plus $30,000,000 (including the $6,000,000 advanced on
February 22, 2017);

(b)    at the request of the Borrower and at the option of the Required Lenders,
such amount may be increased by up to an additional $10,000,000;

(c)    no Swing Line Loans will be made; and

(d)    Revolving Loans will only be made to the extent (y) the Cash Flow
Forecast (subject to the variance permitted pursuant to Section 6.3 of this
Amendment) indicates a need for such Revolving Loans to pay expenses then due or
about to become due, and (z) an Authorized Officer certifies to the Lenders that
such Revolving Loans are necessary to pay expenses then due or about to become
due.

4.2.    The Forbearance Period shall terminate on the first to occur of the
following:

(a)    the occurrence of any Additional Default (as defined below);

(b)    the occurrence after the date hereof of any event that constitutes a
Material Adverse Effect;

 

5



--------------------------------------------------------------------------------

(c)    Borrower fails to timely file all necessary forms with the U.S.
Securities and Exchange Commission (the “SEC”) in connection with the late
filing of its Annual Report on Form 10-K for the period ending December 31, 2016
(if such filing is late), or the SEC or New York Stock Exchange takes any action
to de-list the shares of Borrower;

(d)    Borrower makes any Restricted Payment, pays any Advisory Fees, management
fees or other similar fee to Advisor or any Affiliate of Advisor, or makes any
Permitted Earn-Out Payment;

(e)    The Credit Parties shall fail to comply with any of the requirements set
forth in this Amendment, including, without limitation, Section 6 hereof; or

(f)    March 31, 2017 (the “Forbearance Termination Date”)

(each such event, a “Forbearance Termination Event”). The foregoing agreement to
forbear is for the limited purpose set forth herein, shall be limited to the
precise meaning of the words as written herein, and shall not be deemed to
(x) be a consent to any waiver or modification of any term or condition of the
Loan Documents, except as otherwise expressly set forth herein, or (y) prejudice
any right or remedy that the Lenders may now have or may have in the future
under or in connection with the Loan Documents. Borrower acknowledges that the
Lenders have no obligation to extend the Forbearance Period, or to grant any
other forbearance. All reasonable expenses incurred by the Agent or the Lenders,
including, without limitation, all reasonable fees and service charges of
Dorsey & Whitney LLP, counsel to the Agent, reasonable fees of counsel to the
Lenders incurred after January 10, 2017 and reasonable fees and service charges
of Huron Consulting Services, LLP, financial advisor to the Agent, will be
reimbursable by Borrower pursuant to Section 9.6(b) of the Credit Agreement.
Reasonable expenses of the Lenders submitted to the Borrower within two Business
Days after the effectiveness shall be paid within five (5) Business Days after
the date of invoice. From and after the effectiveness of this Amendment, the
reasonable fees and service charges of counsel of Agent and of the financial
advisor to the Agent shall be billed on a weekly basis, and the reasonable
expenses of the Agent and the Lenders shall be paid within ten (10) Business
Days after the date of invoice. As used herein, “Additional Default” shall mean
either (i) Borrower’s failure to comply with any term or condition of this
Amendment or (ii) the occurrence of a Default or an Event of Default other than
the Existing Events of Default, whether the same occurred before or after
execution of this Amendment.    For the avoidance of doubt, notwithstanding the
continuance of the Forbearance Period, Borrower’s consent shall not be required
under Section 12.3.2 of the Credit Agreement so long as any of the Existing
Events of Default are continuing.

4.3.    Effect of Forbearance Termination Event. Upon the occurrence of a
Forbearance Termination Event, the Lenders shall be entitled to exercise any and
all rights and remedies available under the Loan Documents, under this
Amendment, under any other agreement between Borrower and the Lenders, at law or
in equity without further notice to Borrower, including, without limitation, the
right to cause the Loans to

 

6



--------------------------------------------------------------------------------

accrue interest at the rates set forth in Section 2.9 of the Credit Agreement.
Nothing in this Amendment limits the rights of the Lenders at any time on or
after the occurrence of a Forbearance Termination Event to foreclose on any
Collateral that secures the Obligations in accordance with the Loan Documents.

Section 5.    Effectiveness of Amendment. The amendments in this Amendment and
the forbearance set forth in Section 4 hereof shall become effective (the
“Effective Date”), upon compliance by Borrower with the following:

5.1.    Borrower shall have delivered to Agent this Amendment, duly executed by
Borrower and the Required Lenders (whether the same or different copies) and
delivered (including by way of telecopy or other electronic transmission
(including by e-mail in .pdf format), in each case with original signatures to
follow promptly thereafter) to the Agent.

5.2.    Borrower shall have delivered to Agent 13-week cash flow forecasts (the
“Cash Flow Forecast”), with the week ending February 10, 2017 being the first
week, in reasonable detail, representing the Credit Parties good faith
projections for the ensuing 13-week period, which shall be certified by an
Authorized Officer as being the most accurate projections available, all in form
and substance satisfactory to the Agent.

5.3.    Borrower shall have delivered to Agent all relevant information
requested by any Lender in writing on or prior to February 22, 2017 to complete
such Lender’s due diligence review.

5.4.    Borrower shall have paid all reasonable out-of-pocket expenses incurred
by the Agent, including, without limitation, filing and recording costs and
fees, and reasonable fees and service charges of outside counsel and the
financial advisor to the Agent, in connection with the preparation, negotiation,
execution and review of this Amendment.

5.5.    Each Guarantor and each Grantor (as defined in the Security Agreement)
shall have executed and delivered to the Agent a Reaffirmation of Collateral
Documents substantially in the form attached hereto as Exhibit B, together with
each additional Collateral Document as may be required by the Agent or the
Required Lenders.

5.6.    The Borrower and the Guarantors shall have delivered to the Agent
certificates attaching resolution or other written actions approving this
Amendment and the other documents required to be delivered under this Section 5
(collectively with this Amendment, the “Forbearance Documents”), together with
such incumbency certificates and/or other certificates of an Authorized Officer
of each Credit Party as the Agent may require evidencing the identity, authority
and capacity of each Authorized Officer thereof to act as an Authorized Officer
thereof in connection with this Amendment and the other Forbearance Documents to
which such Credit Party is a party.

5.7.    Borrower shall pay to the Agent, for the account of the Lenders that
executes and delivers this Amendment (each a “Forbearance Signatory Lender”), a
work fee in the aggregate amount of $263,875 (the “Work Fee”), with the Work Fee
being

 

7



--------------------------------------------------------------------------------

payable to each Forbearance Signatory Lender based on its respective pro rata
share of the aggregate Commitments of all of the Forbearance Signatory Lenders.

5.8.    Borrower shall pay to the Agent an arrangement fee as separately agreed
between the Borrower and the Agent.

5.9.    Borrower shall pay to the Agent retainers payable to Dorsey & Whitney
LLC and Huron Consulting LLC, counsel and financial advisor, respectively, to
the Agent, in the amounts of $25,000 and $100,000, respectively.

5.10.    The Credit Parties shall have entered into a perfection agency
agreement with the Agent and its designee in form and substance satisfactory to
the Agent, and tendered to the Agent’s designee vehicle titles and other
requested information regarding all vehicles that are not otherwise subject to a
perfected lien in favor of a third party, in each case, as needed to note the
Agent’s security interest on such vehicles.

Section 6.    Additional Forbearance Provisions.

6.1.    Pricing. Upon the effectiveness of the Forbearance Agreement and at all
times thereafter:

(a)    Interest on all outstanding Eurocurrency Advances shall be payable each
month on the date numerically corresponding to the date such Eurocurrency
Advance was made or continued or, if there is no such date, on the last Business
Day of such month, and the Borrower’s option to elect Interest Periods of more
than one month shall not apply during the Forbearance Period;

(b)    The interest rates on the Loans shall be increased as set forth in
Section 2.11 of this Amendment on February 27, 2017;

(c)    If, at the end of the last Business Day of any week, the Net Book Balance
exceeds (a) $10,000,000 during the period from the Effective Date through
March 3, 2017, (b) $7,500,000 during the period from March 4, 2017 through
March 17, 2017, and (c) $5,000,000 during the period from March 18, 2017 through
the Forbearance Termination Date, the Borrower shall, on the second Business Day
of the following week, prepay the Revolving Loans in an amount equal to the
excess of such applicable amount; and

(d)    Upon the occurrence of a Liquidity Event the Borrower shall pay to the
Agent for the account of the Lenders, a forbearance fee in the aggregate amount
of $3,875,000, payable to each Lender based on its Pro Rata Share of the
Aggregate Commitments (as determined on the date of the Forbearance Agreement),
which shall be fully earned on the effectiveness of this Amendment, shall
constitute an Obligation and shall be secured by all of the Collateral.

For this purpose, a “Liquidity Event” shall mean any (i) asset sale by the
Credit Parties that produces net proceeds in an amount greater than or equal to
$5,000,000, (ii) any repayment of the outstanding Obligations in full, or
(iii) all of the Obligations becoming

 

8



--------------------------------------------------------------------------------

due and payable as provided in the Credit Agreement, and “Net Book Balance”
shall mean the aggregate amount of cash, Cash Equivalent Investments and similar
liquid assets held or owned by the Credit Parties net of any outstanding checks
or other transactions not otherwise reflected in the bank account balances of
the Credit Parties. The forbearance fee described in subsection (d) of this
Section 6.1 shall be fully earned on the effectiveness of the Forbearance
Agreement and shall be secured by all of the Collateral.

6.2.    Reporting Requirements. Borrower shall deliver to the Agent:

(a)    On or before March 3, 2017, consolidated and consolidating internal
financial statements of the Borrower and its Subsidiaries as of January 31, 2017
and for the month then ended, consisting of a balance sheet and statements of
operations and cash flow, together with reconciled accounts receivable and
accounts payable agings as of the end of such month and a summary of material
variances, all in form and content acceptable to the Agent.

(b)    On or before the close of business on (x) the fourth Business Day of
every other week, beginning on March 2, 2017, an updated Cash Flow Forecast, and
(y) the fourth business day of each week, beginning on March 2, 2017, a cash
flow report showing the actual cash flow for the week just ended, together with
a variance and reconciliation report for such week compared to the initial and
the most recent Cash Flow Forecast, in form and substance satisfactory to the
Agent, each certified by an Authorized Officer of the Borrower.

6.3.    Adherence to Cash Flow Forecast. The Credit Parties will not permit
their total disbursements or requested Revolving Loans and Letters of Credit,
calculated on a cumulative basis as of the end of each week, to exceed the
amount set forth in the initial Cash Flow Forecast by 10%; provided that if such
variance does exceed 10%, such variance shall not constitute a Forbearance
Termination Event unless the Required Lenders elect, in writing, to designate
such variance as a Forbearance Termination Event.

6.4.    Collateral. The Credit Parties shall execute and deliver all further
instruments and documents, and take all further action that the Agent requests
to perfect and protect the Security Interest or to enable the Agent to exercise
and enforce its rights and remedies under the Security Agreement with respect to
any Collateral, including, without limitation:

(a)    On or before March 3, 2017, the Credit Parties shall tender to the Agent
executed confirmatory grants, in form and substance reasonably satisfactory to
the Agent, in all of its Intellectual Property (as defined in the Security
Agreement).

(b)    On or before March 3, 2017, the Credit Parties shall tender to the Agent,
in form and substance reasonably satisfactory to the Agent, Control Agreements
with respect to all of their deposit accounts not held with the Agent, other
than such deposit accounts that are used exclusively for payroll and the

 

9



--------------------------------------------------------------------------------

payment of employee benefits (each a “Payroll Account”), and the Credit Parties
shall not open new deposit accounts unless held with the Agent; and an
Authorized Officer of Borrower shall certify to the Lenders weekly during the
Forbearance Period that no amounts have been deposited into any such Payroll
Accounts of any Credit Party except amounts related solely to payroll and
employee benefits and that no new deposit accounts not held with the Agent have
been opened.

(c)    On or before March 17, 2017, the Credit Parties shall tender to the Agent
executed documents and instruments requested by the Agent in order to extend the
Agent’s lien on the aircraft and parts of the Credit Parties to all such
aircraft and parts now owned.

6.5.    Financial Consultant. During the Forbearance Period, Borrower shall
(a) continue to engage its financial consultant (the “Consultant”),
substantially on the terms set forth in the letter agreement dated as of
January 27, 2017, as amended and restated on February 25, 2017, between the
Borrower and the Consultant, (b) cause the Consultant to share information and
analyses with the Agent and Lenders and to otherwise cooperate with the
inquiries and diligence efforts of the Agent and Lenders, (c) cause the
Consultant to participate in telephone conference calls with the Agent, the
Lenders and their advisors, as requested by the Agent, but not less than weekly,
for updates on the Borrower’s financial performance and liquidity, and (d) cause
the Consultant to provide any other information reasonably requested by the
Agent.

6.6.    Assurances. Borrower shall agree to such other amendments, agreements,
covenants, representations and warranties as may be required by Agent or the
Required Lenders and as are commercially reasonable.

6.7.    Additional Information. The Borrower will deliver to the Lenders the
additional information requested by the Agent pursuant to its letter dated as of
February 27, 2017, on or before the dates set forth in such letter.

Section 7.    Release, No Waiver, Representations, Warranties, Authority, No
Adverse Claim, Covenant.

7.1.    Release of Claims. Borrower and each other Credit Party, in each case
for itself and on behalf of its legal representatives, successors, and assigns,
hereby (a) expressly waives, releases, and relinquishes the Agent and the
Lenders from any and all claims, offsets, defenses, affirmative defenses, and
counterclaims of any kind or nature whatsoever that Borrower or such Credit
Party or its representatives, successors, or assigns has asserted, or might
assert, against the Agent and the Lenders (and each of their respective
officers, employees, advisors, counsel and agents) with respect to the
Obligations, the Credit Agreement (including as amended by this Amendment), and
any other Loan Document, in each case arising on or before the date hereof, such
waiver and release being with full knowledge and understanding of the
circumstances and effect thereof, and (b) expressly covenants and agrees never
to institute, cause to be instituted, or continue prosecution of any suit or
other form of action or proceeding of any kind or

 

10



--------------------------------------------------------------------------------

nature whatsoever against the Agent or the Lenders (or any of their respective
officers, employees, advisors, counsel and agents) by reason of or in connection
with any of the foregoing matters, claims, or causes of action.

7.2.    No Waiver. The execution of this Amendment and acceptance of any
documents related hereto shall not be deemed to be a waiver of any Default or
Event of Default under the Credit Agreement or breach, default, or event of
default under any Security Agreement or other document held by the Lenders,
whether or not known to the Lenders and whether or not existing on the date of
this Amendment.

7.3.    Reassertion of Representations and Warranties. Borrower hereby
represents that on and as of the date hereof and after giving effect to this
Amendment (a) except as set forth in Section 3.1 hereof, all of the
representations and warranties in the Credit Agreement are true, correct, and
complete in all material respects, in each case as of the date hereof as though
made on and as of such date, except (i) for changes permitted by the terms of
the Credit Agreement and (ii) to the extent that any such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties were true and correct in all material respects as
of such earlier date, (b) there will exist no Default or Event of Default under
the Credit Amendment as amended by this Amendment on such date except for the
Existing Events of Default, (c) Borrower and each Credit Party is entering into
this Amendment freely and voluntarily with the advice of legal counsel of its
own choosing, (d) Borrower and each Credit Party has freely and voluntarily
agreed to the undertakings set forth in this Amendment, and (e) the terms and
conditions of this Amendment do not pose a material hardship on Borrower or such
Credit Party.

7.4.    Authority, No Conflict, No Consent Required. Borrower represents and
warrants that it and each Credit Party has the power, legal right, and authority
to enter into this Amendment, and has duly authorized as appropriate the
execution and delivery of this Amendment and other agreements and documents
executed and delivered by Borrower and any Credit Party in connection therewith
by proper corporate or limited liability company action, and none of the
foregoing contravenes or constitutes a default under any agreement, instrument,
or indenture to which Borrower or any Credit Party is a party or a signatory,
any provision of Borrower’s or any Credit Party’s organizational documents, or
any other agreement or requirement of law, or results in the imposition of any
Lien on any of its property under any agreement binding on or applicable to
Borrower or any Credit Party or any of its property except, if any, in favor of
the Agent for the benefit of the Lenders. Borrower represents and warrants that
no consent, approval, or authorization of or registration or declaration with
any Person, including but not limited to any governmental authority, is required
in connection with the execution and delivery by Borrower or any Credit Party of
this Amendment or the other agreements and documents executed and delivered by
Borrower or any Credit Party in connection therewith or the performance of
obligations of Borrower and any Credit Party therein described, except for those
that Borrower or such Credit Party has obtained or provided and as to which
Borrower or such Credit Party has delivered certified copies of documents
evidencing each such action the Lenders.

 

11



--------------------------------------------------------------------------------

7.5.    No Adverse Claim. Borrower and each Credit Party warrants, acknowledges,
and agrees that no events have taken place and no circumstances exist at the
date hereof that would give Borrower or such Credit Party a basis to assert a
defense, offset, or counterclaim to any claim of the Lenders with respect to the
Obligations.

Section 8.    Covenant to Pursue Full Repayment. Borrower acknowledges that the
Lenders have informed Borrower that the Lenders are not required to extend the
Forbearance Period but the Lenders may, in their sole discretion, decide to
extend their forbearance if they deem it is in the Lenders’ best interest to do
so. The further extension beyond the Forbearance Period, if any, by the Lenders
shall only be effective if contained in a writing executed by the Lenders
required pursuant to Section 8.3 of the Credit Agreement. From and after the
Forbearance Termination Date, each of the Credit Parties hereby agree to
cooperate with the Lenders to assist the Lenders in obtaining payment in full of
the Obligations, including, without limitation, in any foreclosure of the
Lenders’ liens on and security interests in the Collateral in accordance with
the terms of the Loan Documents.

Section 9.    Affirmation of Credit Agreement, Further References, Affirmation
of Liens. The Agent, the Lenders and Borrower each acknowledge and affirm that
the Credit Agreement, as hereby amended, is hereby ratified and confirmed in all
respects and all terms, conditions, and provisions of the Credit Agreement,
except as amended by this Amendment, shall remain unmodified and in full force
and effect. All references in any document or instrument to the Credit Agreement
are hereby amended to refer to the Credit Agreement as amended by this
Amendment. Borrower confirms to the Agent and the Lenders that the Obligations
are and continue to be secured by the Liens granted by Borrower in favor of the
Agent for the benefit of the Lenders under the Collateral Documents, and all of
the terms, conditions, provisions, agreements, requirements, promises,
obligations, duties, covenants, and representations of Borrower and the Credit
Parties under such documents and any and all other documents and agreements
entered into with respect to the Obligations under the Credit Agreement are
hereby ratified and affirmed in all respects by Borrower.

Section 10.    Merger and Integration, Superseding Effect. This Amendment, on
and after the date hereof, embodies the entire agreement and understanding
between the parties hereto and supersedes and has merged into this Amendment all
prior oral and written agreements on the same subjects by and between the
parties hereto with the effect that this Amendment shall control with respect to
the specific subjects hereof and thereof.

Section 11.    Severability. Whenever possible, each provision of this Amendment
and any other statement, instrument, or transaction contemplated hereby or
thereby or relating hereto or thereto shall be interpreted so as to be
effective, valid, and enforceable under the applicable law of any jurisdiction,
but if any provision of this Amendment, or any other statement, instrument, or
transaction contemplated hereby or thereby or relating hereto or thereto is held
to be prohibited, invalid, or unenforceable under the applicable law, such
provision shall be ineffective in such jurisdiction only to the extent of such
prohibition, invalidity, or unenforceability, without invalidating or rendering
unenforceable the remainder of such provision or the remaining provisions of
this Amendment, or any other statement, instrument, or transaction contemplated
hereby or thereby or relating hereto or thereto in such jurisdiction, or
affecting the effectiveness, validity, or enforceability of such provision in
any other jurisdiction.

 

12



--------------------------------------------------------------------------------

Section 12.    Successors. This Amendment shall be binding upon the Credit
Parties, the Agent, the Lenders, and their respective successors and assigns,
and shall inure to the benefit of Borrower, the Agent, the Lenders and the
successors and assigns of the Agent and the Lenders.

Section 13.    Headings. The headings of various sections of this Amendment have
been inserted for reference only and shall not be deemed to be a part of this
Amendment.

Section 14.    Counterparts. This Amendment may be executed in several
counterparts as deemed necessary or convenient, each of which, when so executed,
shall be deemed an original, provided that all such counterparts shall be
regarded as one and the same document.

Section 15.    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY THE INTERNAL
LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO CONFLICT OF LAW
PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
LENDERS, THEIR HOLDING COMPANIES, AND THEIR AFFILIATES.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Forbearance Agreement
and Second Amendment to Sixth Amended and Restated Credit Agreement to be
executed as of the date first above written.

 

ROADRUNNER TRANSPORTATION SYSTEMS, INC. By:  

/s/ Curtis W. Stoelting

Name: Curtis W. Stoelting Title: President and Chief Operating Officer

[Signature Page to Forbearance Agreement and Second Amendment to

Sixth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION as Agent and a Lender By:  

/s/ James P. Cecil

Name: James P. Cecil Title:   Vice President 800 Nicollet Mall Minneapolis, MN
55402

 

With a copy to:

Dorsey & Whitney, LLP

50 South Sixth Street, Suite 1500

Minneapolis, MN 55419

Attention: Peter T. Nelson

Telephone: (612) 492-6033

Fax: (612) 677-3326

[Signature Page to Forbearance Agreement and Second Amendment to

Sixth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

BMO HARRIS BANK N.A., as a Lender By:  

/s/ Jack J. Kane

Name: Jack J. Kane Title: Managing Director BMO Financial Group 100 King Street,
23rd Floor Toronto Ontario M5X 1A1 Attention: Michael M. Johnson Telephone:
(416) 867-6968 FAX: (416) 867-5785 Email: Michaelm.johnson@bmo.com

[Signature Page to Forbearance Agreement and Second Amendment to

Sixth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Tom Gurbach

Name: Tom Gurbach Title: Vice President Centralized Loan Administration 500
First Ave, 4th Floor Pittsburgh, PA 15219 Attention: Tina Dalessandri Telephone:
412-762-7931 Fax: 412-705-2263 1900 East Ninth Street Mail Stop LOC:
B7-YB13-22-08 Cleveland, OH 44114 Attention: Tom Gurbach Telephone: 216-222-9324
Fax: 216-222-0383

[Signature Page to Forbearance Agreement and Second Amendment to

Sixth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:  

/s/ Samuel M. Ballesteros

Name: Samuel M. Ballesteros Title: Senior Vice President 401 Commerce Street 2nd
Floor Mail Code: TN-Nashville-1982 Attention: Samuel Ballesteros Telephone:
(615) 748-4737 FAX: (615) 748-4737 Email: Samuel.Ballesteros@suntrust.com

[Signature Page to Forbearance Agreement and Second Amendment to

Sixth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

COMPASS BANK, as a Lender By:  

/s/ Charles Randolph

Name: Charles Randolph Title: Senior Vice President 311 South Wacker Drive,
Suite 2590 Mail Code: IL-CH-SW-LPO Chicago, IL 60606 Attention: Charles F.
Randolph Telephone: (312) 279-2002 FAX: (312) 279-2001

[Signature Page to Forbearance Agreement and Second Amendment to

Sixth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

MUFG UNION BANK, N.A., as a Lender By:  

/s/ T. Kevin Powells

Name: T. Kevin Powells Title: Director 445 S. Figueroa St., 16th Floor G16-110
Los Angeles, CA Attention: Omar Vega Telephone: (213) 236-4020 FAX: (213)
627-5582

[Signature Page to Forbearance Agreement and Second Amendment to

Sixth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Scott Saber

Name: Scott Saber Title: Vice President 4900 Tiedeman Road Brooklyn, OH 44144
Attention: Key Agency Services Email: KAS_Servicing@KeyBank.com 127 Public
Square Cleveland, OH 44114 Attention: Scott Saber Telephone: (216) 689-6275

[Signature Page to Forbearance Agreement and Second Amendment to

Sixth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

SIEMENS FINANCIAL SERVICES, INC., as a Lender By:  

/s/ Michael Zion

Name: Michael Zion Title: Vice President By:  

/s/ Maria Levy

Name: Maria Levy Title: Vice President 170 Wood Avenue South Iselin, NJ 08830
Attention: Maria Levy Telephone: (732) 476-3563 FAX: (732) 476-3567 Attention:
Melissa J. Brown Telephone: (732) 590-6565 FAX: (919) 374-9105

[Signature Page to Forbearance Agreement and Second Amendment to

Sixth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

CITIZENS BANK, N.A., as a Lender By:  

/s/ Diane Mullan-Cromwell

Name: Diane Mullan-Cromwell Title: Senior Vice President 27777 Franklin Road,
19th Floor Mail Stop 1925 Southfield, MI 48034 Attention: Diane Mullan-Cromwell
Telephone: 248-226-7756 FAX: 248-228-9407 Email:
diane.e.mullan-cromwell@citizensbank.com

[Signature Page to Forbearance Agreement and Second Amendment to

Sixth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

THE HUNTINGTON NATIONAL BANK (successor-in-interest to FIRSTMERIT

BANK, N.A.), as a Lender

By:  

/s/ Bruce G. Shearer

Name: Bruce G. Shearer Title: Senior Vice President 301 Grant Street, 2nd Floor
Pittsburgh, PA 15237 Telephone: (412) 667-6514 FAX: (877) 643-6517

[Signature Page to Forbearance Agreement and Second Amendment to

Sixth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

MANUFACTURERS AND TRADERS TRUST CO., as a Lender By:  

/s/ James S. Gates

Name: James S. Gates Title: Group Vice President Attention: Deborah Urtz-Gleason
NY7-ROC3 255 East Avenue Rochester, NY 14604 Telephone: (585) 258-8482 FAX:
(585) 546-7584

[Signature Page to Forbearance Agreement and Second Amendment to

Sixth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

STIFEL BANK & TRUST, as a Lender

 

By:  

/s/ Nathan L. Yocum

Name: Nathan L. Yocum Title: Vice President

 

955 Executive Parkway, Suite 216

St. Louis, MO 63141 Attention: Michelle Caffery Telephone: (314) 317-6927 FAX:
(866) 521-6061

[Signature Page to Forbearance Agreement and Second Amendment to

Sixth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

THE PRIVATEBANK AND TRUST

COMPANY, as a Lender

By:  

/s/ Roger A. Pillsbury

Name: Roger A. Pillsbury Title: Managing Director 70 West Madison Street
Chicago, IL 60602 Attention: Patrice Nwaiwu Telephone: (312) 564-1887 FAX: (312)
564-1794 743 N. Water Street Milwaukee, WI 53202 Attention: Roger A. Pillsbury
Telephone: (414) 291-7165 FAX: (414) 291-7171

[Signature Page to Forbearance Agreement and Second Amendment to

Sixth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT A TO FORBEARANCE AGREEMENT AND

SECOND AMENDMENT TO

SIXTH AMENDED AND RESTATED CREDIT AGREEMENT

PRICING SCHEDULE

 

Applicable Margin

   Level I
Status     Level II
Status     Level III
Status     Level IV
Status     Level V
Status     Level VI
Status  

Eurocurrency Rate

     4.00 %      4.25 %      4.50 %      5.00 %      5.25 %      5.50 % 

Base Rate

     3.00 %      3.25 %      3.50 %      4.00 %      4.25 %      4.50 % 

Applicable Fee Rate

   Level I
Status     Level II
Status     Level III
Status     Level IV
Status     Level V
Status     Level VI
Status  

Commitment Fee

     0.20 %      0.25 %      0.25 %      0.30 %      0.30 %      0.30 % 

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

“Financials” means the annual or quarterly financial statements of the Borrower
delivered pursuant to Section 6.1(a) or (b).

“Level I Status” exists at any date if, as of the last day of the fiscal quarter
of the Borrower referred to in the most recent Financials, the Total Cash Flow
Leverage Ratio as of the last day of any fiscal quarter for the four consecutive
fiscal quarters ending on that date is less than 1.50 to 1.00.

“Level II Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status and (ii) the Total Cash Flow
Leverage Ratio for the four consecutive fiscal quarters ending on that date is
less than 2.00 to 1.00.

“Level III Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status or Level II Status and (ii) the
Total Cash Flow Leverage Ratio for the four consecutive fiscal quarters ending
on that date is less than 2.50 to 1.00.

“Level IV Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I

 

A-1



--------------------------------------------------------------------------------

Status, Level II Status, or Level III Status and (ii) the Total Cash Flow
Leverage Ratio for the four consecutive fiscal quarters ending on that date is
less than 3.00 to 1.00.

“Level V Status” exists at any date if, as of the last day of the fiscal quarter
of the Borrower referred to in the most recent Financials, (i) the Borrower has
not qualified for Level I Status, Level II Status, Level III Status or Level IV
Status and (ii) the Total Cash Flow Leverage Ratio for the four consecutive
fiscal quarters ending on that date is less than 3.50 to 1.00.

“Level VI Status” exists at any date if the Borrower has not qualified for Level
I Status, Level II Status, Level III Status, Level IV Status or Level V Status.

“Status” means either Level I Status, Level II Status, Level III Status, Level
IV Status, Level V Status or Level VI Status.

The Applicable Margin and Applicable Fee Rate shall be determined in accordance
with the foregoing table based on the Borrower’s Status as reflected in the then
most recent Financials, provided that the initial Applicable Margin and
Applicable Fee Rate shall be determined by reference to Level VI from the First
Amendment Date until the next delivery of Financials as provided in the
following sentence. Adjustments, if any, to the Applicable Margin or Applicable
Fee Rate shall be effective from and after the first day of the first fiscal
month immediately following the date on which the delivery of such Financials is
required until the first day of the first fiscal month immediately following the
next such date on which delivery of such Financials of the Borrower and its
Subsidiaries is so required. If the Borrower fails to deliver the Financials to
the Administrative Agent at the time required pursuant to Section 6.1, then the
Applicable Margin and Applicable Fee Rate shall be the highest Applicable Margin
and Applicable Fee Rate set forth in the foregoing table until five days after
such Financials are so delivered.

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B TO FORBEARANCE AGREEMENT AND

SECOND AMENDMENT TO

SIXTH AMENDMENT AND RESTATED CREDIT AGREEMENT

REAFFIRMATION OF COLLATERAL DOCUMENTS

Effective as of February [    ], 2017

U.S. Bank National Association, as Agent

800 Nicollet Mall

Minneapolis, MN 55402

Attn: James P. Cecil

 

  Re: Sixth Amended and Restated Guaranty dated as of September 24, 2015 (the
“Guaranty”) and Sixth Amended and Restated Pledge and Security Agreement and
Irrevocable Proxy dated as of September 24, 2015 (the “Security Agreement”),
issued by the undersigned and certain other parties in favor of the Lenders
(defined below) and U.S. Bank National Association, as agent for the Lenders
(the “Agent”).

The undersigned hereby acknowledge and affirm the terms of the Forbearance
Agreement and Second Amendment to Sixth Amended and Restated Credit Agreement
(the “Amendment”) dated concurrently herewith by and between Roadrunner
Transportation Systems, Inc. (the “Borrower”), the Agent, the lenders (the
“Lenders”) party to the Credit Agreement (as defined in the Amendment), and
certain other parties, and to the execution and delivery of the Amendment by the
Borrower, agree that the obligations of the Borrower to the Agent and the
Lenders under the Credit Agreement as amended by the Amendment are “Obligations”
within the meaning of the Security Agreement and the Guaranty and such
obligations are and continue to be secured by the security interest granted by
each of the undersigned in the Security Agreement, agree to the releases set
forth in Section 7.1 of the Amendment, and make representations and warranties
set forth in Section 7.5 of the Amendment. All references to the “Credit
Agreement” in the Guaranty and the Security Agreement shall constitute
references to the Credit Agreement as amended by the Amendment, and as the same
may be further amended, restated, or otherwise modified from time to time. The
undersigned confirm to the Agent and the Lenders that all of the terms,
conditions, provisions, agreements, requirements, promises, obligations, duties,
covenants, and representations of the undersigned under the Security Agreement
and Guaranty, and any and all other documents and agreements entered into with
respect to the obligations under the Credit Agreement, as modified by the
Amendment, are hereby ratified and affirmed in all respects by the undersigned.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

B-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Reaffirmation of
Collateral Documents to be executed as of the date and year first above written.

 

A&A EXPRESS, LLC

A&A LOGISTICS, LLC

ALPHA FREIGHT SYSTEMS, LLC

ADRIAN CARRIERS, LLC

ASCENT GLOBAL LOGISTICS HOLDINGS, INC.
BEECH HILL ENTERPRISES, LLC
BIG ROCK TRANSPORTATION, LLC

CAPITAL TRANSPORTATION LOGISTICS, LLC

CENTRAL CAL TRANSPORTATION, LLC

COMBI MARITIME CORPORATION
CONSOLIDATED TRANSPORTATION WORLD, LLC
CTW TRANSPORT, LLC

D&E TRANSPORT, LLC

DIRECT CONNECTION TRANSPORTATION, LLC

EXPEDITED FREIGHT SYSTEMS, LLC

GREAT NORTHERN TRANSPORTATION SERVICES, LLC
GROUP TRANSPORTATION SERVICES, INC.

GWP LOGISTICS, LLC

   INTERNATIONAL TRANSPORTATION HOLDINGS, INC.   

ISI LOGISTICS, LLC

ISI LOGISTICS SOUTH, LLC

M. BRUENGER & CO., INC.

THE MEADOWLARK GROUP, LLC
MESCA FREIGHT SERVICES, LLC
MORGAN SOUTHERN, INC.
PRIME DISTRIBUTION SERVICES, INC.

R & M TRANSPORTATION, LLC

ROADRUNNER EQUIPMENT LEASING, LLC

ROADRUNNER INTERMODAL SERVICES, LLC

ROADRUNNER TRANSPORTATION SERVICES, INC.

ROADRUNNER TRANSPORTATION SYSTEMS, INC.

ROADRUNNER TRUCKLOAD HOLDINGS, LLC
ROADRUNNER TRUCKLOAD AGENT INVESTMENT, INC.

ROADRUNNER TRUCKLOAD, LLC

ROADRUNNER TRUCKLOAD 2, LLC
SARGENT TRUCKING, LLC
SORTINO TRANSPORTATION, LLC

STAGECOACH CARTAGE AND DISTRIBUTION, LLC

UNITRANS, INC.

UNITRANS INTERNATIONAL CORPORATION

WANDO TRUCKING, LLC
WORLD TRANSPORT SERVICES, LLC

ACTIVE AERO GROUP, INC.
EVERETT LOGISTICS, LLC
MARISOL INTERNATIONAL, LLC
RICH TRANSPORT, LLC
USA JET AIRLINES, INC.

ACTIVE AERO CHARTER, LLC
ACTIVE AERO MOTOR CARRIER, LLC
ACTIVE GLOBAL SOLUTIONS, LLC
ACTIVE PTM, LLC

 

By:                                                                   
                      

Name: Curtis W. Stoelting

Title: Chief Operating Officer

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C TO FORBEARANCE AGREEMENT AND

SECOND AMENDMENT TO

SIXTH AMENDMENT AND RESTATED CREDIT AGREEMENT

FORM OF BORROWING NOTICE

 

TO: U.S. Bank National Association, as administrative agent (the “Administrative
Agent”) under that certain Sixth Amended and Restated Credit Agreement (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), dated as of September 24, 2015, among Roadrunner
Transportation Systems, Inc., a Delaware corporation (the “Borrower”), the
financial institutions party thereto, as lenders (the “Lenders”), and the
Administrative Agent.

Capitalized terms used herein shall have the meanings ascribed to such terms in
the Credit Agreement.

The undersigned Borrower hereby gives to the Administrative Agent a Borrowing
Notice pursuant to Section 2.6 of the Credit Agreement, and the Borrower hereby
requests to borrow on                     , 20        , the following
(collectively, the “Proposed Loans”):

1.    From the Lenders, on a pro rata basis, Revolving Loans as

 

 

a.

  

☐

  

a Base Rate Advance (in Dollars) in the amount of $                .

 

b.

  

☐

  

a Eurocurrency Advance with an Interest Period of one (1) month in the amount of
$                .

You are hereby instructed to disburse the Proposed Loan as set forth on Exhibit
A attached hereto.

The undersigned hereby certifies to the Administrative Agent and the Lenders on
behalf of Borrower that the following statements are true: (i) except as
provided in the Forbearance Agreement and Second Amendment dated as of
February 27, 2017 (the “Forbearance Agreement”), the representations and
warranties of the Borrower set forth in the Credit Agreement are true and
correct (or, if any such representation or warranty is expressly stated to have
been made as of a specific date, as of such specific date) on and as of the date
of the Advance requested herein; (ii) except as provided in the Forbearance
Agreement, at the time of and immediately after giving effect to such Advance,
no Default shall have occurred and be continuing; (iii) all other relevant
conditions set forth in Section 4.2 of the Credit Agreement and Section 4.1 of
the Forbearance Agreement have been satisfied. The calculations demonstrating
compliance with Section 4.1(d) of the Forbearance Agreement are set forth on
Exhibit B attached hereto. The undersigned, an Authorized Officer, hereby
certifies that the Proposed Loans are necessary to pay expenses now due or about
to become due.

 

C-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Borrowing Notice to be
executed by its authorized officer as of the date set forth below.

Dated:                             , 2017

 

ROADRUNNER TRANSPORTATION SYSTEMS, INC. By:  

 

Name:  

 

Title:  

 

 

C-2



--------------------------------------------------------------------------------

EXHIBIT A TO NOTICE OF BORROWING

Wire Transfer Instructions

[Please attach.]

 

C-3



--------------------------------------------------------------------------------

EXHIBIT B TO NOTICE OF BORROWING

Calculations

 

1.    a)    Indicated Borrowing through the Week of                     , 2017
   $                    b)    Previous Forbearance Period Borrowing:   
$                    c)    Amount of Permitted Borrowing (Indicated Borrowings
plus 10% minus Previous Borrowings)    $                 2.    a)    Indicated
Disbursements through the Week of                     , 2017   
$                    b)    Previous Forbearance Period Disbursements:   
$                    c)    Amount of Permitted Disbursements (Indicated
Disbursements plus 10% minus Previous Disbursements)    $                

 

C-4